Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/21 has been entered.
The claims are not amended.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 2015-120911A in view of Yun et al ( 2014/0178556).
For claim 1, Jp2015-120911 discloses methylcellulose exhibiting a gel strength that is significantly higher than any of the prior art methylcellulose at a given viscosity.  The methylcellulose allows for the development of food compositions having excellent binding, consistency and shape retention.  The methylcellulose has a methoxyl substitution of 21-42% based on the weight of methylcellulose.  The gel strength is determined by measuring the modulus of elasticity of a 1.5% by weight aqueous solution.  Preferred methylcellulose also exhibit a longer meltback time than conventional methylcellulose with equivalent viscosity and substitution rate.  The methylcellulose can have a viscosity of from about 1-100000cP which is the same as mPa.s (20 degrees C at 2% solution.) 
For claims 5, 10-16,  the methylcellulose is useful in various food compositions as set forth in paragraph 0039. 

( see paragraphs 0006,0008-0010,0018,0023 and all the examples)
Jp2015-120911 does not disclose adding a gelling agent having a gelation temperature lower than a gelation temperature of the methylcellulose, the characteristic of storage modulus and a solvent as in claim 1, the gelation temperature of 2% solution as in claim 2 and the gelling agent as in claims 4,7-9.
 Yun et al disclose gelling composition comprising methylcellulose, polysaccharide hydrocolloid and a solvent.  The methylcellulose has viscosities of 2% at 20 degrees C ranging from 40 to 80000 mP-s, preferably from 1000-78000.   Yun et al disclose food comprising the gelling composition.  The polysaccharide hydrocolloid includes gums such as agar, curdlan, knjac gum etc..  ( see paragraphs 0016-0024,0033-0035,0038,0044-0048,0051,0054,0057,0091-0092)
It would have been obvious to one skilled in the art to add another gum and a solvent as taught in Yun to the methylcellulose disclosed in Jp 2015-120911 in forming a gelling composition because such additional ingredients are common in forming gelling composition.  The viscosity claimed falls within the range disclosed in Jp 2015-120911.  How the viscosity is measured does not determine the patentability of the product.  The viscosity disclosed in Jp 911 still includes values falling within the claimed range. Example 1 shows 31.8% methoxyl substitution (1.96) which falls within the claim range.  Also, the percent substitution ranges from 21-42% which inherently includes the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  As to the storage modulus, it is a measure of the gel strength of the methylcellulose.  Jp 2015-120911 discloses  that the methylcellulose has a gel strength (G’) greater .  
Response to Arguments
Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive.
In the response, applicant submits another 132 affidavit on 5/27/21 in an attempt to define over the prior art.  However, the affidavit is not persuasive.  The affidavit has the same drawbacks as the previous affidavit submitted.  The affidavit sets forth the processing steps of example 1 of Jp2015-120911A.  However, the steps carried out in the affidavit is still not the exact processing steps set forth in the reference. For instance, the example 1 in the Jp 911A states that the reaction was continued for an additional 30 minutes at 80 degrees C but the affidavit carries out this step for an additional 60 minutes.  It is not clear why table 2 is followed instead of the exact time as shown in example.  It cannot be said that example in the affidavit is the same as example 1 in Jp-911.   Page 3 states experiments 2-6 was produced in the same manner as in Experiment 1 except for the change shown in Table 2.  It is not clear what the change is.  It is also not known what table 2 in Jp-911 the affidavit is referring to
The affidavit states that only example 4 has a G’75 within the range claimed and none of the examples has G’74-45 degrees C as claimed.  It is not clear the purpose of the showing.  It is not positioned in the office action that the methyl cellulose disclosed Dow possesses the same properties as the claimed methyl cellulose.  The position taken is that it would have been obvious to one skilled in the 
 The gel strength of the methylcellulose is affected by the viscosity and the gel strength would define the textural feel, taste and shape of the product.  It would have been within the skill of one in the art to determine the optimum gel strength depending on the intended use and the properties wanted through routine experimentation.  The routine experimentation would only require measuring known parameters such as viscosity and the modulus which are both taught in Jp-911.  
In another affidavit submitted on 7/27/21, it is stated that the method for producing methyl cellulose according to JP911 A differs from the method disclosed in the instant specification because of the addition of the second methylating agent.  However, the claims are not directed to a process and it is not stated in the rejection that  the methylcellulose disclosed Jp-911 possesses the properties 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 9, 2021